   Case:
Case     21-1821    Document:
     1:18-cv-00113-MAB        14 94
                        Document  Page: 1 06/08/21
                                     Filed Filed: 06/08/2021
                                                     Page 1 of 2




              NOTE: This order is nonprecedential.

       United States Court of Appeals
           for the Federal Circuit
                     ______________________

           VENUS WIRE INDUSTRIES PVT. LTD.,
              PRECISION METALS, SIEVES
           MANUFACTURERS (INDIA) PVT. LTD.,
                HINDUSTAN INOX LTD.,
                   Plaintiffs-Appellants

                               v.

       UNITED STATES, CARPENTER TECHNOLOGY
      CORPORATION, CRUCIBLE INDUSTRIES LLC,
      ELECTRALLOY, A DIVISION OF G.O. CARLSON,
           INC., NORTH AMERICAN STAINLESS,
      UNIVERSAL STAINLESS & ALLOY PRODUCTS,
        INC., VALBRUNA SLATER STAINLESS, INC.,
                    Defendants-Appellees
                   ______________________

                           2021-1821
                     ______________________

       Appeal from the United States Court of International
    Trade in No. 1:18-cv-00113-MAB, Judge Mark A. Barnett.
                     ______________________

                           ORDER
        The parties having so agreed,
        IT IS ORDERED THAT:
   Case:
Case     21-1821    Document:
     1:18-cv-00113-MAB        14 94
                        Document  Page: 2 06/08/21
                                     Filed Filed: 06/08/2021
                                                     Page 2 of 2




    2                    VENUS WIRE INDUSTRIES PVT. LTD. V. US



        (1) The proceeding is DISMISSED under Fed. R. App.
           P. 42 (b).


        (2) Each party shall bear its own costs.




                                   FOR THE COURT

     June 8, 2021                  /s/ Peter R. Marksteiner
                                   Peter R. Marksteiner
                                   Clerk of Court



    ISSUED AS A MANDATE: June 8, 2021
